Citation Nr: 0328874	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  02-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right middle 
finger amputation. 

2.  Entitlement to service connection for right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
January 1947 and from April 1951 to April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which declined the veteran's application to 
reopen his previously denied claim for entitlement to service 
connection for a right middle finger amputation and 
furthermore denied the veteran entitlement to service 
connection for a right elbow disorder.

In May 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.


REMAND

The veteran in effect contends that the RO committed error in 
denying him entitlement to service connection for a right 
elbow disorder and failing to reopen his claim for service 
connection for a right middle finger amputation based on the 
receipt of new and material evidence.  With respect to his 
right elbow the veteran testified in May 2003 that he has 
recently been receiving evaluation and treatment for his 
elbow condition at the VA Medical Center in Dallas, Texas.  
VA clinical records pertaining to evaluation and treatment 
rendered to him at this facility should be obtained and 
associated with his claims file.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in Section 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being REMANDED for 
additional development all to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
request that he identify by names, 
addresses, and appropriate (beginning and 
ending) dates of all VA and non-VA health 
care providers that have treated him for 
his right middle finger and/or right 
elbow since service.  The request should 
specifically include any outstanding 
records pertaining to VA outpatient 
treatment at the VA Medical Center in 
Dallas, Texas.  The veteran's aid in 
securing these records, to include 
providing necessary authorization(s) 
should be enlisted as needed.  If any 
requested records are not available, or 
if the search for any such record 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran should be 
informed in writing.  

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should again review the claims 
file and, if indicated, readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen a 
previously denied claim of service 
connection for a right middle finger 
amputation and the claim of entitlement 
to service connection for a right elbow 
disorder in light of any additional 
evidence.

If any of the benefits sought on appeal remains denied 
following compliance with the VCAA, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




